73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles Jerome ADAMS, Claimant-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-2125.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 12, 1995.Decided:  Jan. 5, 1996.

Charles Jerome Adams, Appellant Pro Se.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his civil complaint and denying his Rule 60(b) motion for reconsideration.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Adams v. United States, No. CA-94-363-1-6BD (D.S.C. Jun. 21, 1994 & Aug. 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED